Title: Inventory of Goods in President’s House, February 1797
From: Washington, George
To: 


                        
                            
                                February 1797
                            
                            
                        
                        Articles in the Green drawing Room which will be sold.cost 1ALustre of 8 lights perfect, & in no
                            respect injd by use£76130 53Green silk Window Curtains rock flower sattin  Drapery &ca7800102Brackets & oval Mirrors highly Ornamented19 61Sopha of Green floured damask with two  Chushions30712Arm Chairs      Do       Do770086Small Do        Do       Do24096DoDo  added Do       Do241592Round Stools    Do       Do552Carved & gilt flower for lustre153Two Tassels for   do154Chain for Do & gilding11311Carpet9280
                        
                        
                        
                        
                        
                        
                        Articles in the above Room which may be purchased although the sale of them is not desired
								
                        12 large looking glasses very cheap at what they cost exactly such from enquiry I cannot get for    less then 300 dollars}92002 la. brackets & oval Mirrors highly Ornamented}191pr of Lustres two lights each}20004 Mirrors & Pictures suspended to them for Lamps 70/}14002pair Patent Lamps for Ditto pr Jos Anthony’s acct 100 Drs371002 Landscapes—1 Representing a view of the Passage    of the Potok thro’ the blew mountain, at the
    confluence of that River with the Shanh the
    other at the F. City—cost me with the frames
    30 Guineas}52100
                        
                        
                        
                        
								
                        Household furnitureFurnished by the U: States                    Purchased by G.W.
        PlatePlate2Punch Urns£143.4.68Skewers£16.3.82Bread Baskets47.18.52Waiters110.5.72 Setts 5 glass Casters24.0.01Tea Tray 84 oz.
                                18 In.}118.6.64pair Salts—blueglass19.4.01dodo 86 oz. 18 In.1 do do4.10.02Bottle rollers99.10.3 polished Mustard spoons.17.06Table Spoons}F.
                            Wn8.6.62 Fish knives10.10.06TeaDo  4 Tureen Ladles16.19.91Ditto Pot }Virginia33.7.93Pair butter ladles9.1Slop bowl 4dozn Table Spoons58.9.72Bottle labels1.10.04 dozn desert Do33.7.12 Bottle stands12.16.02beaded punch Servrs6.12.08Labels5.8.01 Tea pot20.7.02 Sugar cups26.10.82Cream pots21.8.02 Spoons for do1.8.02pr Tea tongs2.14.04 dozn Tea Spoons17.18.12 Flower pots25.0.03 pair Mounted Snuffers6.0.0
                        
                        
                        
                        PublicPrivatePlated-WarePlated-Ware1 Oval silver frame£15.0.07Plateaux—G. Morris,1 large Oval Waiter7.9.4cost in Fr: 378 Livres1Do round Do6.18.42Addl ones 108 Do2Small Do5.4la. Wine coolers2 Do Do6.0.0Sterling cost £96.0.02Do Do4.0.08Small do for Two} 84. 0.01 Bread basket8.0.bottles ea.2fluted dish crosses16.16.14Tureens Argds} 36.15.2Tankards11.0.Patt Lamps 52/62pint do6.6.8   Plated lamps}4.10.02pair gilt Tumblers9.12.0Jos. Cooke2Do Do7.4.02pr Do Do J.os. }100 Dollrs37.10.04Do Do4.8.0Anthony2 Bottle stands5.6.01pr Do Do6022.10.04 doz. Salt Spoons2.8.01 pair do Do12.4 Do la: Candlesticks22.8.02 Oval top branches13.4.02 Spangle top Do12.10.02plain Do11.0.2Small Do8.0.03 pr flat candlestks8.5.03 Snuffer Stands3.14.02 pr Snuffers1 Coffee Urn—with a heater8.10.01 Do Do—without7.5.1 Tea Urn16.16.01 large Tea pot8.1 Tea Cady5.1 Do Shell .5.
                        
                        
                        
                        
                        
                        PublicPrivateJapan-WareJapan-Ware2Tea Trays 3.2.03la. Oval Waiters }14.8.02  Plate warmers 5.8.0 with landscapesIndia Tea Tray 4.10.02Small Do Do6.8.06Do Do Do3.2.2Do Do Do1.12.01Do.10.2Do.16.1Do.4.
                        
                        PublicPrivateLooking-GlassesLooking-glasses1la: and elegant£29.0.01pair Ct de Moutier£92.0.01pr do Do53.14.1  la. elegant-glass29.1pr do Oval do36.1Japan dressg Do8.1pr Sqr. do28.15.1Toilet do do McElwee7.15.1Square do10.2dressing do8.5.1Chimney glass12.1Do Do 3.1Toilet Do4.1Do Do2.5. Dressing boxes5.12.1Do Do1.14.1Glass2.0.Alooking glass plate1.10.2Do Do4.8.
                        
                        
                        
                        PublicPrivateKnives & ForksKnives & Forks4pr Carvers Silvr mountd3.4.0From M: Roberts 91
                                Dollrs6dble dozn Table K. & F.30.0.01 Carving
                                Knife 0.18.03dozn Ivory Dest do9.12.0Desert Do & Fks
                                3.14.81Doz. do Silvr 2.16.0Michl Roberts41.10.62best carving K. & F.18.04 dozn Knives
                                & Fks 1.10.02dozn Table do do1.6.03 Do Do do1.4.0
                        
                        PublicPrivateAndironsAndirons1pair from Barry & R.8.0.01pr ditto 1.3.1do brass globe Leaded J.B.8.0.01pr Kitchen do
                                20 dollars1do do grape vine8.0.01pr of Dogs 1.16.02do do Urn Leaded16.1Ditto for the Office1do do face Leaded8.1do do Engraved7.1do do R. Hunter6.15.1do do delivd Mr Franklin4.
                        
                        
                        
                        PublicPrivateFendersFenders2Wire Ditto B. & R.3.12.02Brass Do
                                Barry & R. 8.6.02Brass Do Do9.12.01Ditto Do Do 2.4.02Ditto DoJ. Baily9.12.01 Wire Do Do 1.2.0
                        
                        PublicPrivateShovels & TongsShovels & Tongs4pr Ditto & Do5.12.02pr Do Do2.4.01pr Ditto Do1.6.01Sett Shovls tongs & Poker}1.6.0for Kitchen1pr Shovls & Tongs for do1.0.0
                        
                        PublicPrivateClockClock On the Stairs30.0On the ChimneyPublicPrivateUpholstryUpholstry1large & best bed Bolster}16.0.01 Mattrass Jno. B.3.15.& Pillows1Bed, Bolster
                                & Pillows14.0.04Ditto Ditto do £14 ea.56.0.0Crimson damask to}2Ditto Do do 8 ea.16.0.0enlarg Windw Curtains 4
                                 Ditto Do do 7.1030.18 Dollars3 Bed cases check2Yellow Moreen
                                window}1 large hair Mattrass11.10.Curtains 32.63 Dollars2 Ditto do20.Blue furniture for front}1Ditto do6.drawg Room1 Suit Chintz & green}31.18.615.40 DollarsCurtains complete Damask for Ditto 20
                                Dollarswith window Curtains1large Mattrass—Barteau1Suit Chintz Do with}18.9.0☞This went to Virginiawindow Curtns 2Awning for the Presidts
                                Study1 Suit for a field Bed7.15.01 Suit white dimoty &}3.16.2 window Curtains Crimson Sattin W. Curtns}large Dining Room2Blue damask window}Curtns small dining Room2 Yellow damask windowCurtains for the frontdrawg Room—Mentionedunder the article Cabinet4Venetian Windw blinds10.0.0
                        
                        
                        
                        PublicPrivateCounterpainsCounterpains3Mersailles J. Cumgs24.0.01 elegant bed spread}14.0.Needlework1 Muslin Ditto3.4.02 best Counterpns a 62/6.4.03 Do Do 52/7.16.310/4 Cotton Do 45/6.15.
                        
                        PublicPrivateRugs and Blankts.Rugs and
                            Blankets8 Green Rugs 42/16.16.029/4 green Rugs3.15.01 pr 10/4 Blankets3.4.02Do Do &}28.83 Dollrs6pr Do19.4.03pr of Blankets8 Ditto Do20.1pr 10/4 Blankets2.16.36Ditto Do16.10.2pr best 9/4 Rose4.5.1Ditto Do2.18.5 Blankets9.5.
                        
                        PublicPrivateLustresLustres2 pair glass Barry & R.9.12.01eight
                                armed-McComb76.13.01 pair Do Do14.18.8cord & Tassel2.0.01pr Barry & Rogers20.1pr Gerandoles16.0.0
                        
                        PublicPrivateGerandolesGerandoles
 2 pair Roosevelt9.10.01Do5.15.01Do4.15.01Do4.0.04 Do a 70/14.
                        
                        PublicPrivateSconcesSconces
 1 pair2.8.02pair2.10.01Ditto14.2 pr dble branches6.0.0
                        
                        PublicPrivateLampsLamps3 large & compt Barry14.8.12Oval Japan
                                lookg2 do tower Leaded8.0.glass sent by Govr2 Japan Staircase5.Morris 25/ Sterg each5 Common guilt3.15.3 Patent Lamps W.B. 5. 8.03 Copper2.5.2Lamps and glasses3.12.01 large5.0.5Ditto common2.5.2pr dble branches}6.query—What are these?
                        
                        PublicPrivateCabinet WorkCabinet Work3 Yellow silk Sophas1Writing desk T.B. £98.13.42 Do do Windw Curtn1Table Mrs W. 3.10.A Sett la. dining Tables25.0.0Tables Thoms
                                Burlg 7.10.02 end Tables for do4.0.02Armed Chrs yellow}7.0.02 Mahogany ding Tables9.10.0drawing room 1Inlaid breakfast Do5.15.01Circular Chair7.0.01Plain Do do3.1Bedstead2.18.0 1 Do Do do 2.15.3Pine
                                dining Tables 1Inlaid Tea Table6.0.0Bought from the2Do Card do12.0.0Count de MoustierA  pair Dodo7.1Sopha fld green silk}30.0.02  Circular side boards38.0.0with 2 cushions 3
                                Toilet tables pine1.10.12arm Chairs Do77.0.010 Chairs covd with yellow6Small Do Do24.damask1Chair
                                & stool called}9.0.024 Mahogany Ditto42.0.0a Shepherdess12 Do Do21.Green silk windw Curtns78.0.010Do carved do21.1Writing desk Madm de}18.0.0 8 Do plain Do14.16.Brahms2  Do Do Arm Do5.10.1Dressg Table Ct de Mr 19.8Do Do13.4.AChair for a Model3.0.02  Do arm Do4.14.3Chimney boards4.0.0 6plain Do9.12.1la: Fire Skreen3. 1
                                Easy chair2.15.2fixed side boards9.10.0 1 Mahogany Cabinet13.0.02Presses for linnn12.0.01Ditto Bookcase21.0.01Cloaths press6.1  Ditto Cloaths Press21.0.03Ditto do at £412.1  Ditto Do Do21.0.02Do Do Small 1 large Do9.1Larder in Cellar9. 1do7.18.06Chairs and two Stools}32.11.0 1
                                Mahogany Bureau6.10.added to the Green 1 la: Mahogany Bedstead}8.10.0furniturecarvedSundries for Mrs Fanny 1do Do plain7.10.Washington49.18.0 1Do DoDo6.10.1Do DoDo6.10.1Do DoDo6.1Do low posts4. 3Sacking bottoms10.10.0 1
                                boarded Do 1.5.1  Mahy Wash stand4.10. 1DoDoDo4.10. 3
                                Do plain Do 32/4.10.2  Mahy cases for Kt &c.8.3Do Do9.12.0 4Do knife boxes2.0.01Night stool6.2.01Do Do2.2.01  Voidure1.10. 2large Coolers8.10.2  Sophas £12. 2 Ditto10.2la. Mahy Window blinds5.
                        
                        
                        
                        
                        
                        
                        
                        PublicPrivateStovesStoves1Ditto from Mr Otto6.0.01Ditto10.0.01Ditto8.0.01Ditto & funnel7.0.01Plate Stove Mrs W.7.10.1Cast DoDo4.10.1Franklin Do for Office4.10.2Ditto fire places 9.01Douglass Franklin4.10.1Open Stove4.10.91Ship Stove4.0.2Stoves Coach Ho.4.0.06Tinn. Do Ding Room1.16.06  
                        
                        ☞Nothing herein has been said relatively to the Table Linnen, Sheeting,
                                China and Glass-ware which was furnished at the expence of the United States; because
                                they have been worn out, broken, stolen and replaced (at private expence) over &
                                over again.Nor has any account been taken of the Kitchen furniture, as that also,
                                except a few of the most durable articles, (which will be left) has been broke, burnt
                                out, & otherwise reduced as above—The Carpets also are entirely worn out. All
                                on the floors, at present, have been purchased on private account.
                        
                        
								
                        Prints purchased—and at what pricesSterlg cost  sold for35  32£0.0.£0.5.    3 Architecture & Ornaments 57 215.08.Nymphs bathing, & storm 58710.67.Fox hunting 7821.1.01.16.0Cupids Pastime24424.04.6Landscapes by Lambert249210.612.6Morning & Evening250210.612.6Sun-rising & Setting251 210.614.0The Cottage—& Herdsman252 210.614.0The Flight—& Young Herdsman253 28.8.0by Smith of Chichester273310.614.6Country Girl—Diana—&ca274410.614.6Venus attired—Judgmt of Paris &ca43421.10.02.18.0Death of Wolf—Penns treaty—Framed3252  1. 1.01. 10.0 Whale fisheries334 215.01.12.0Paul Jones—& Capn Farmer33742.   2.0 2.11.0 Defence of Gibralter343215.01.10.0Storm with thunder & Lightning345215.01.10.Moon light & Storm35522.   2.0 1.18.0 Hobinas Village—Gainsboroughs forest367412.02.2.0Gentlemens Seats368216.61.1.0Hunting piece—Portraits of Dogs375 2 1.10. 2. 0.0 Diana decd by Venus—Adonis carrd of by ditto393315.18.Cupid stung—Britania—Clytie416 4 1. 1. 2. 0.0 Design—Compsn—Inventn—Colouring4552  2. 2. 2.14.0Alfred—Ditto dividing the loaf 27Watts6.6.5.5.0Sett—Wattss views—bound 30 Paintg10.619.Painters Assistt—half bound 21 2Framed8.0.0Musical Sheperdess—Dancg Shepherds 222Do9.Landscapes—Morning & Evening 242Do   9.15.0Views of the Po—Constantines
                                Arch64.13.9
                        
                        
                        
                        
                        
                        Size of the Impression2749 1/4by7In.2749 1/47In.274 Judgment of Paris7 1/210}In colour 274 Venus attired7 1/210392 Britania9 3/49273 Country girl12 1/29 1/4273 Girl and dog1011273 Diana & Nymphs1011392Clytie1210392 Cupid Stung1210 57Storm1519 57 Nymphs1519249 Morning1519249 Evening1519250 Sunrising1519250 Sunsetting1519251 Cottage1519251The Herdsman1519252Young Herdsman1519252 The flight1519 78 Cupids Pastime14 1/216 1/2 78 Ditto Ditto14 1/216 1/2253Landscape16 1/220253 Ditto16 1/220244Ditto19 1/216 1/2244Ditto19 1/216 1/2455Alfred1924455Ditto—dividing the loaf1924368 Hunting piece1924368 Portraits of Dogs19 3/424367 4 Viewseach1825375Adonis carried off by Venus1927375 Diana deceived by Venus1927355 Hobima’s Village21 1/227355Gainsboroughs Forest21 1/227334 Paul Jones19 1/2by24334 Captn Farmer19 1/224325Whale fisheries Greenland1727325 Ditto Ditto Davis’s Streights
                                1727343 Thunder storm1927343Storm with lightning1927346 Moonlight1927346Storm after a Pictr of Vanderhagens1927337 Defence of Gibralter2027337 Ditto Ditto2027337 Ditto Ditto2027337 Ditto Ditto202721Musical Sheperdess1924}in Frame 21Dancing Shepherd1924 22Landscape Morning1924 22 Ditto Evening1924 24 View of the River Po192424  DoConstantines Arch19 24
                        
                        
                        
                        
                        
                        Size Within the impressionNoheightbreadth274 }9 1/4by7}2749 1/47274 Judgment of Paris7 1/210274 Venus attired7 1/210273Country Girl12 1/29 1/4392 Britania9 3/49273Girl & dog1011273Diana & Nymphs1011392Clytie1210392 Cupid stung1210249Morning1519249Evening1519250 Sunrising1519250Sunsetting1519251 Cottage1519251The Herdsman1519252Young Herdsman1519252 The flight1519 57 Storm1519 57Nymphs bathing151978  Cupids Pastime14 1/2 16 1/278  Ditto Do14 1/216 1/2253 Landscape16 3/820253 Ditto16 3/820244 Ditto19 1/216 1/2244Ditto19 1/216 1/2334 Paul Jones2419 1/2334Captn Farmer2419 1/2455Alfred2419455 Ditto dividing the loaf2419368 Hunting piece2419368 Portrait Dogs2419 3/4367 4 Viewseach2518325 Greenland Whale fisheries2717325Do Do Davis’s Streights375Adonis carrd off by Venus2719375 Diana deceived by Venus2719343 Thunder Storm19by27343Storm with lightning1927346Moon light1927346Storm after a Picture of Vanderhagen1927337 4 Defence of Gibraltereach2027355 Hobima’s Village21 1/227355Gainsborough’s Forest21 1/227
                        
                        
                        
                        
                        
                    